Citation Nr: 0430083	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension benefits.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 RO decision, which denied the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension benefits.  

The appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
his representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Remand is warranted in this appeal to ensure that the veteran 
has been afforded adequate notice, to ensure that all 
pertinent medical evidence is associated with the claims 
file, and to obtain contemporary medical opinions as to the 
severity of the veteran's disabilities.

First, after a preliminary review of the record on appeal, 
the Board finds that the RO has not properly apprised the 
veteran of the redefined obligations of the VA, as contained 
in the VCAA, in regard to his pension claim.  Thus, on 
remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining 
any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the veteran disagrees with the RO's denial of his 
pension claim, arguing that his health has deteriorated and 
that he was chronically ill.  Since his claim was received in 
April 2000, he has not been afforded a VA examination to 
evaluate the severity of his disabilities.  VA medical 
records show that the veteran has diagnoses of human 
immunodeficiency virus (HIV) infection (for which he was 
started on an anti-viral regimen in July 2001), chronic left 
leg venous stasis ulcer, hepatitis C infection, chronic low 
back pain, and a history of gastric ulcer and drug abuse.  In 
light of the foregoing, the RO should arrange for the veteran 
to undergo a VA examination.  Prior to the examination, the 
RO should obtain any additional pertinent treatment records 
indicated by the veteran, to include updated VA treatment 
records from March 2003.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible 
for providing to VA and what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claim of entitlement to 
a permanent and total disability rating 
for pension benefits.

2.  The RO should contact the veteran and 
request the names and addresses of all 
health care providers (VA or non-VA), and 
the approximate dates of treatment, 
relevant to evaluation of the veteran for 
disability complaints.  After receiving 
this information and any necessary 
releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include any VA 
outpatient treatment records dated from 
March 2003.  

3.  The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination or examinations to determine 
the current nature and severity of all 
disability.  The claims folder must be 
provided to the examiner and review of 
pertinent documents therein should be 
reflected in the completed examination 
report.  All necessary tests and studies 
should be accomplished.  All clinical 
findings in regard to evaluating each of 
the veteran's disabilities, to include 
HIV infection, chronic left leg venous 
stasis ulcer, hepatitis C infection, and 
chronic low back pain, in accordance with 
applicable rating criteria, should be set 
forth in the report.  

4.  Upon completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claim of entitlement to a permanent and 
total disability rating for pension 
benefits, based on a review of the entire 
evidentiary record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice, 
but he has the right to submit additional evidence and 
argument on the remanded matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



